KAHN, Judge.
Appellant challenges an attorneys fee order entered by the judge of compensation claims (JCC), which awarded a $15,000 fee to appellant’s attorney. Competent substantial evidence supports the JCC’s determination that 50 hours, at the rate of $300 per hour, constitutes a reasonable amount of time expended to return the benefits secured in this case. In addition, contrary to appellant’s argument, the JCC specifically considered the claimed paralegal time in establishing the fee. Accordingly, the order on appeal is AFFIRMED.
BENTON, J., concurs.
ERVIN, J., dissents with written opinion.